Locher, J.,
dissenting. In giving full deference to the trial judge in this matter, the majority has ignored the clear reading of the sewer district charter and applicable case law. Accordingly, I dissent.
Absent its consent, a municipality may not be included within a public utility district created pursuant to R.C. Chapter 6119. Seven Hills v. Cleveland (1980), 1 Ohio App. 3d 84. In Seven Hills, the Court of Appeals for Cuyahoga County held that the city of Cleveland could not be lawfully included in a regional water district without its consent. The Seven Hills case follows the long-established home rule right of municipalities in the state of Ohio.
R.C. Chapter 6119 reflects this requirement that regional water or sewer districts be comprised only of consenting municipalities. R.C. 6119.02 re*113quires the legislative authorization of each member subdivision or municipality during the district organization phase. Further, any municipality wishing to be included within an already existing district must file a written application with that district pursuant to R.C. 6119.05.
In this case, Exhibit A(l) to Section 6 of the district charter lists those municipalities and villages which have voluntarily submitted to inclusion. This is the only writing that can legally constitute the make-up of the sewer district.
The Court of Common Pleas of Cuyahoga County recognized this in 1979 when it approved a modification of Exhibit A(l) to add four new municipalities or villages which had applied for inclusion pursuant to R.C. 6119.05. Section 6 of the charter was not modified in 1979. Further, three of the four 1979 entrants are located in Summit County. Since Section 6 speaks only of “* * * political subdivisions in Cuyahoga County * * *” (emphasis added), the importance of the more detailed listing in Exhibit A(l) is amply illustrated.
In asserting that Section 6 itself accurately defines the district, the majority chooses to ignore Judge Jackson’s statement in the appellate court that Section 6 “is practically a tautology; the Sewer District is defined as the political subdivisions presently served by or presently planned to be served by the Sewer District.” The only document giving definitional guidance is Exhibit A(l).
The majority’s decision comes very close to mandating a violation of Section 4, Article XVIII of the Ohio Constitution, which gives each municipality full power to decide how it will provide utility service to its residents. State, ex rel. McCann, v. Defiance (1958), 167 Ohio St. 313 [4 O.O.2d 369]; Lucas v. Lucas Local School Dist. (1982), 2 Ohio St. 3d 13. In this court, an amicus curiae brief has been filed by the city of Euclid urging a finding for Cleveland on the basis of non-consent. Euclid is being serviced elsewhere, and now is to be included in a district it has no need or desire to be in.
Adequately served communities such as Euclid have a paramount home rule right to provide for themselves and escape an all-intrusive, swollen governmental entity which seeks to engulf them. They have taxed themselves to provide, in most cases, a superior treatment facility and their only wish now is to be left alone. The alternative proposed by the majority is to lessen the status of Euclid and the other non-consenters to the lowest common denominator of treatment.
Since the total 1980 population of the municipalities and villages listed in Exhibit A(l) is less than the 1980 population of the city of Cleveland, I would award the disputed seat to Cleveland.
W. Brown, J., concurs in the foregoing dissenting opinion.